Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-2008

Harper v. Trans Union
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Harper v. Trans Union" (2008). 2008 Decisions. Paper 194.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/194


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                              No. 07-2332


                 ROSELLA A. HARPER, on behalf of
                 herself and all other similarly situated,
                                                    Appellant
                                    v.

                  TRANS UNION, LLC;
         EQUIFAX INFORMATION SERVICES LLC;
        EXPERIAN INFORMATION SOLUTIONS, INC.


            On Appeal from the United States District Court
                   for the Eastern District Pennsylvania
                          (D.C. No. 04-cv-03510)
            District Judge: Honorable Thomas N. O’Neill, Jr.


                       Argued October 30, 2008

 Before: SLOVITER, STAPLETON, and TASHIMA,* Circuit Judges

                      (Filed: November 26, 2008)




        *
           Honorable A. Wallace Tashima, Senior Judge of the
  United States Court of Appeals for the Ninth Circuit, sitting by
  designation.
James A. Francis (Argued)
Francis & Mailman
Philadelphia, PA l9ll0

Leonard A. Bennett
Newport News, VA 23606

Cary L. Flitter
Lundy, Flitter, Beldecos & Berger
Narberth, PA 19072

      Attorneys for Appellant Rosella A. Harper

Mark E. Kogan (Argued)
Kogan, Trichon & Wertheimer
Philadelphia, PA 19103

      Attorney for Appellee Trans Union LLC

Thomas C. Harney (Argued)
Kirkpatrick Stockton
Atlanta, GA 30309

      Attorney for Appellee Equifax Information Services LLC

Harold C. Hirshman (Argued)
Sonnenschein, Nath & Rosenthal
Chicago, IL 60606

William J. Leonard
Oberymayer, Rebmann, Maxwell & Hippel
Philadelphia, PA 19103

      Attorneys for Appellee Experian Information Solutions, Inc.



                                      OPINION




                                          2
SLOVITER, Circuit Judge.

      Appellant Rosella Harper appeals, pursuant to Fed. R. Civ. P. 23(f), the District

Court’s order denying certification of her proposed class action brought under the Fair

Credit Reporting Act (“FRCA”). The action was filed against three credit reporting

agencies, Trans Union, LLC, Experian Information Solutions, Inc., and Equifax

Information Services, LLC (“Appellees,” collectively), claiming that they willfully and

negligently violated the FCRA by inaccurately reporting the bankruptcy histories of the

putative class members.

      The putative class consists of 3,718 persons who opted out of a similar class action

against the same defendants that was pending in the District of South Carolina and that

was settled without requiring any monetary payment by defendants. Harper’s putative

class seeks statutory damages provided under 15 U.S.C. § 1681n of the FCRA. The

District Court denied class certification, holding that class members would need to prove

individual harm, and because of that requirement the court was unable to conclude that

common questions predominated.

      The defendants filed motions for summary judgment in the District Court. They

argue that under Safeco Ins. Co. of Am. v. Burr, 127 S. Ct. 2201 (2007), they cannot be

found to have willfully violated the FCRA. The District Court has not yet acted on those

motions. Defendants/Appellees have filed a motion with this court to stay the appeal

pending the District Court’s ruling on summary judgment. They reason that if the District

Court grants them summary judgment on the ground that Harper’s willfulness claim is

                                            3
precluded by Safeco, there would be no basis for Harper’s class action.

       We express no view on the merits of the Appellees’ legal position. Nonetheless,

we are persuaded that the procedure they suggest is an efficient one. Accordingly, we

will stay this appeal pending the District Court’s disposition of Appellees’ motions for

summary judgment.




                                             4